DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on June 1, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Fifty-three (53) sheets of drawings were filed on February 22, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 25 and 28 are objected to because of the following informalities:  
“a eighth” in line 24 of claim 25 should be – an eighth--;
“an eighteenth” in line 54 of claim 25 should be – an eighteenth; and
“wherein then” should be deleted from line 1 of claim 28.  
Appropriate correction is required.
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (Us 2010/0322554 A1).
Regarding claim 23; a fiber optic distribution system comprising: 
a fiber optic trunk cable (110L; see Figures 6 and 7) comprising: 
at a first end (connector assembly 41L is located at the first end), 
a 24-fiber multi-fiber push-on (MPO) connector (twenty-four fiber multi-fiber connector 130L; see paragraphs 30 and 54; see Figure 6), the 24-fiber MPO connector (130L) having first and second rows of 12 fiber connections (130L; see Figure 7); 
at a second end (connectors 140BL and 140AL are located at the second end), a first 12-fiber MPO connector (twelve fiber multi-fibre connector 140BL) and a second 12-fiber MPO connector (twelve fiber multi-fibre connector 140AL), each of the first and second 12-fiber MPO connectors (140BL and 140AL, respectively) having 12 sequential fiber connections (1-12; see Figure 6); 
wherein a first plurality (1-6 of 130L) of the first row of 12 fiber connections (1-12 of 130L) is optically connected to the first 12-fiber MPO connector (140 BL) in a sequential order (1-6) and a second plurality (7-12 of 130L) of the first row of 12 fiber connections (1-12 of 130L) is optically connected to the second 12-fiber MPO connector (140AL) in a reverse sequential order (6-1; see Figure 6); and 
wherein a first plurality (19-24 of 130L) of the second row of 12 fiber connections (13-24 of 130L) is optically connected to the second 12-fiber MPO connector (140AL) in a sequential order (7-12) and adjacent to the second plurality of the first row of 12 fiber connections (the second plurality 7-12 of 130L is connected to locations 6-1 of 140AL, which are adjacent to 7-12 of 140AL; see Figure 6), and a second plurality (13-18 of 130L) of the second row of 12 fiber connections (13-24 of 130L) is optically connected to the first 12-fiber MPO connector (140BL) in a reverse sequential order (12-7) adjacent to the first plurality of the first row of 12 fiber connections (the first plurality of the first row of 12 fiber connections, 1-6 of 130L, is connected to 1-6 of 140BL, which is adjacent to 7-12 of 140 BL).  
Regarding claim 24; the first plurality (1-6 of 130L) of the first row of 12 fiber connections (1-12 of 130L) includes six sequential ones (1-6) of the first row of 12 fiber connections (1-12 of 130L) of the 24-fiber MPO connector (130L; see Figures 6 and 7).  
Regarding claim 25; the fiber optic trunk cable (110L; see Figure 6) further comprises: 
3a first optical fiber (36) optically connected between a first connection (1) of the 24-fiber MPO connector (130L) and a first connection (1) of the first 12-fiber MPO connector (140BL); 
a second optical fiber (36) optically connected between a second connection (2) of the 24-fiber MPO (130L) connector and a second connection (2) fiber of the first 12-fiber MPO connector (140BL); 
a third optical fiber (36) optically connected between a third connection (3) of the 24-fiber MPO connector (130L) and a third connection (3) of the first 12-fiber MPO connector (140BL); 
a fourth optical fiber (36) optically connected between a fourth connection (4) of the 24-fiber MPO connector (130L) and a fourth connection (4) of the first 12-fiber MPO connector (140BL); 
a fifth optical fiber (36) optically connected between a fifth connection (5) of the 24-fiber MPO connector (130L) and a fifth connection (5) of the first 12-fiber MPO connector (140BL); 
a sixth optical fiber (36) optically connected between a sixth connection (6) of the 24-fiber MPO connector (130L) and a sixth connection (6) of the first 12-fiber MPO connector (140BL); 
a seventh optical fiber (36) optically connected between a seventh connection (7) of the 24-fiber MPO connector and a first connection (6) of the second 12-fiber MPO connector (140AL); 
an eighth optical fiber (36) optically connected between an eighth connection (8) of the 24-fiber MPO connector (130L) and a second connection (5) of the second 12-fiber MPO connector (140AL); 
a ninth optical fiber (36) optically connected between a ninth connection (9) of the 24-fiber MPO connector (130L) and a third connection (4) of the second 12-fiber MPO connector (140AL); 
a tenth optical fiber (36) optically connected between a tenth connection (10) of the 24-fiber MPO connector (130L) and a fourth connection (3) of the second 12-fiber MPO connector (140AL); 4
an eleventh optical fiber (36) optically connected between an eleventh connection (11) of the 24-fiber MPO connector (130L) and a fifth connection (2) of the second 12-fiber MPO connector (140AL); 
a twelfth optical fiber (36) optically connected between a twelfth connection (12) of the 24-fiber MPO connector (130L) and a sixth connection (1) of the second 12-fiber MPO connector (140AL); 
a thirteenth optical fiber (36) optically connected between a thirteenth connection (13) of the 24-fiber MPO connector (130L) and a twelfth connection (12) of the first 12-fiber MPO connector (140BL); 
a fourteenth optical fiber (36) optically connected between a fourteenth connection (14) of the 24-fiber MPO connector (130L) and an eleventh connection (11) of the first 12-fiber MPO connector (140BL); 
a fifteenth optical fiber (36) optically connected between a fifteenth connection (15) of the 24-fiber MPO connector (130L) and a tenth connection (10) of the first 12-fiber MPO connector (140BL); 
a sixteenth optical fiber (36) optically connected between a sixteenth connection (16) of the 24-fiber MPO connector (130L) and a ninth connection (9) of the first 12- fiber MPO connector (140BL); 
a seventeenth optical fiber (36) optically connected between a seventeenth connection (17) of the 24-fiber MPO connector (130L) and an eighth connection (8) of the first 12-fiber MPO connector (140BL); 
an eighteenth optical fiber (36) optically connected between an eighteenth connection (18) of the 24-fiber MPO connector (130L) and a seventh connection (7) of the first 12-fiber MPO connector (140BL); 
a nineteenth optical fiber (36) optically connected between a nineteenth connection (19) of the 24-fiber MPO connector (130L) and a twelfth connection (7) of the second 12-fiber MPO connector (140AL); 
a twentieth optical fiber (36) optically connected between a twentieth connection (20) of the 24-fiber MPO connector (130L) and an eleventh connection (8) of the second 12-fiber MPO connector (140AL); 5
a twenty-first optical fiber (36) optically connected between a twenty-first connection (21) of the 24-fiber MPO connector (130L) and a tenth connection (9) of the second 12-fiber MPO connector (140AL); 
a twenty-second optical fiber (36) optically connected between a twenty- second connection (22) of the 24-fiber MPO connector (130L) and a ninth connection (10) of the second 12-fiber MPO connector (140AL); 
a twenty-third optical fiber (36) optically connected between a twenty-third connection (23) of the 24-fiber MPO connector (130L) and an eighth connection (11) of the second 12-fiber MPO connector (140AL); and 
a twenty-fourth optical fiber (36) optically connected between a twenty-fourth connection (24) of the 24-fiber MPO connector (130L) and a seventh connection (12) of the second 12-fiber MPO connector (140AL).  
Regarding claim 26; the first, second, third, fourth, fifth and sixth connections (1-6) of the 24-fiber MPO connector (130L) form the first plurality (1-6) of the first row of 12 fiber connections (1-12 of 130L); and the seventh, eighth, ninth, tenth, eleventh, and twelfth connections (7-12) of the 24-fiber MPO connector (130L) form the second plurality (7-12) of the first row of 12 fiber connections (1-12 of 130L).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2010/0322554 A1) in view of Rhoney et al. (US 2010/0322576 A1).
Regarding claims 27-31; Barnes et al. discloses the fiber optic distribution system of claim 23, as applied above, but does not further disclose a fiber optic distribution module as defined by claim 27.  
 Rhoney et al. discloses: 
a fiber optic distribution module (fiber optic module assembly 50; see paragraph 38 and Figures 8 and 9) comprising: 
a housing (see annotated Figure 8 below); 
a first MPO connector (first MPO connector 57; see paragraph 38 and annotated Figure 9A below) and a second MPO connector (second MPO connector 57; see paragraph 38 and annotated Figure 9A below) exposed at a first side of the housing (housing), each of the first MPO connector (first MPO connector) and the second MPO connector (second MPO connector) having a plurality of sequential connector locations (MPO connectors inherently have a plurality of sequential connector locations); and 
a plurality of LC connectors (53; see paragraph 38) disposed on a second side of the housing (housing) opposite the first side (see Figures 8 and 9), 
the plurality of LC connectors (53) arranged into a first row (first row; see annotated Figure 8 below) and a second row (second row; see annotated Figure 8 below); and 
a plurality of fibers (individual fibers 52), each of the plurality of fibers (52) routed between one of the first and second MPO connectors (57) and a different one of the plurality of LC connectors (53);
wherein the plurality of LC connectors (53) in the first row includes a plurality of channels (channels are indicated by tapped indicia 40 on the front panel of the housing; see Figure 7D and paragraph 36; see table 1) , each channel being formed by a pair of adjacent LC connectors (see table 1 and Figures 7D, 8, and 9; pairs of adjacent LC connectors form optical channels), and 
wherein, at the first MPO connector (first MPO connector 57), fibers (52) are optically routed from the pair of adjacent LC connectors (53) to non-adjacent ones of the sequential connector locations (see paragraphs 38-40 and Figures 8-10);
wherein, at the first MPO connector (first MPO connector 57), fibers (52) connected to a plurality of pairs of adjacent LC connectors (53) forming channels are routed to non-adjacent ones of the sequential connector locations (see paragraphs 38-40 and Figures 8-10, and table 1);
wherein the first row of LC connectors (53) includes first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh, and twelfth LC connectors; 
wherein: 
the first and second LC connectors (53) form a first channel (optical channel 1-2; see Figures 7D, 8, 9, and Table 1), 
the third and fourth LC connectors (53) form a second channel (optical channel 3-4; see Figures 7D, 8, 9, and Table 1), 
the fifth and sixth LC connectors (53) form a third channel (optical channel 5-6; see Figures 7D, 8, 9, and Table 1), 
the seventh and eighth LC connectors (53) form a fourth channel (optical channel 7-8; see Figures 7D, 8, 9, and Table 1), 
the ninth and tenth LC connectors (53) form a fifth channel (optical channel 9-10; see Figures 7D, 8, 9, and Table 1), and 
the eleventh and twelfth LC connectors (53) form a sixth channel (optical channel 11-12; see Figures 7D, 8, 9, and Table 1); and wherein: 
the first LC connector (Figure 10 shows the universal wiring scheme employed in the modules of Rhoney et al.; the first LC connector 1, which is connected to a transmission element Tx, is connected to a fiber that is routed to the MPO connector on the opposite side of module 150) is optically connected to a first connection location (1) of the first MPO connector and the second LC connector (12 on the Tx/Rx side of module 150) is optically connected to a twelfth connection location (12) of the first MPO connector; 
the third LC connector (2) is optically connected to a second connection location (2) of the first MPO connector and the fourth LC connector (11) is optically connected to an eleventh connection (11) location of the first MPO connector;
the fifth LC connector (3) is optically connected to a third connection location (3) of the first MPO connector and the sixth LC connector (10) is optically connected to a tenth connection location (10) of the first MPO connector; 7
the seventh LC connector (4) is optically connected to a fourth connection location (4) of the first MPO connector and the eighth LC connector (9) is optically connected to a ninth connection location (9) of the first MPO connector; 
the ninth LC connector (5) is optically connected to a fifth connection location (5) of the first MPO connector and the tenth LC connector (8) is optically connected to an eighth connection location (8) of the first MPO connector; and 
the eleventh LC connector (6) is optically connected to a sixth connection location of (6) the first MPO connector and the twelfth LC connector (7) is optically connected to a seventh connection location (7) of the first MPO connector.  

    PNG
    media_image1.png
    596
    792
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    516
    588
    media_image2.png
    Greyscale

Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use the optical cable assembly (see Figures 8 and 9 and the discussion with respect to claim 23 above) of Barnes et al. and the fiber optic distribution module of Rhoney et al. in the same fiber optic distribution system for the purpose of using known elements to convey optical signals in a desired manner, since both elements were known to be used in optical fiber distribution systems at the time of the invention. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoney et al. (US 2010/0322576 A1) in view of Blackard (US 2014/0010510 A1).
Regarding claim 32; Rhoney et al. discloses a fiber optic distribution system (see Figure 10, annotated below), comprising: 
a first fiber optic distribution module (module 160; first module in annotated Figure 10, see below) comprising: 
a first housing (150); 
a first multi-fiber push-on (MPO) connector (first MPO connector in Figure 10, annotated below) exposed at a first side of the housing (first side of housing); 
a first plurality of LC connectors (first plurality of LC connectors; see Figure 10 annotated below; see paragraphs 3, 6, 8, 21, and 38) disposed on a second side of the housing (second side of housing) opposite the first side (first side of housing), the first plurality of LC connectors arranged into a first row and a second row (see Figures 7A-7D and 8-10); and 
a first plurality of fibers (first plurality of fibers in annotated Figure 10 below, the fibers are the solid lines connecting the LC connectors on the second side of the housing to the MPO connector on the second side of the housing), each of the first plurality of fibers routed between the MPO connector (first MPO connector) and a different one of the first plurality of LC connector (plurality of LC connectors); 
a second fiber optic distribution module (module 160; second module 150 in annotated Figure 10 below) comprising: 
a second housing (150); 
a first MPO connector (first MPO connector of the second module; see annotated Figure 10 below), exposed at a first side of the second housing (first side of housing); 
a second plurality of LC connectors (second plurality of LC connectors; see Figure 10 annotated below; see paragraphs 3, 6, 8, 21, and 38) disposed on a second side of the second housing (second side of the housing) opposite the first side (first side of housing), the second plurality of LC connectors arranged into a first row and a second row (see Figures 7A-7D and 8-10); and 8
a second plurality of fibers (second plurality of fibers, in annotated Figure 10 below, the fibers are the solid lines connecting the LC connectors on the second side of the housing to the MPO connector on the second side of the housing), each of the second plurality of fibers routed between the first MPO connector (first MPO connector) and a different one of the plurality of LC connectors (second plurality of LC connectors); 
a first trunk cable (120) optically connected to the first MPO connector (first MPO connector of first module 160; see annotated Figure 10 below) of the first fiber optic distribution module (160) and, at an opposite end, the first MPO connector (first MPO connector of the second module; see annotated Figure 10 below) of the second fiber optic distribution module (160); 
wherein the first MPO connector (first MPO connector of the first module) of the first fiber optic distribution module (first module) and the first MPO connector (first MPO connector of the second module) of the second fiber optic distribution module (second module) each are positioned in the same orientation (see Figure 10); and 
wherein the trunk cable (120) optically connects between fiber connection locations of the first MPO connectors of the first and second fiber optic distribution modules in a reverse sequential order (see Figure 10).  

    PNG
    media_image3.png
    595
    1039
    media_image3.png
    Greyscale

Rhoney et al. does not specifically disclose first and second pluralities of MPO connectors, including a first MPO connector, a second MPO connector, and a third MPO connector, wherein the first and second pluralities of fibers are routed between one of the first, second and third connectors on a first side of the module housings to the different LC connectors on the second side of the module housings. 
Rhoney et al. teaches that a plurality of MPO connectors (57) may be present on the first side of the housing of a single module (see Figures 8 and 9, which illustrate two MPO connectors on the first side of the housing), and Blackard teaches that three MPO connectors (38, 39) corresponding to 3 MPO adapters (36) may be provided on a first side of a module housing (housing of cassette module 18; see Figures 1 and paragraph 24), which includes LC adapters (26) that receive LC connectors (23) on a second opposing side for the purpose of accommodating more optical fiber connections within the module.
Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide a first plurality of MPO connectors on the first side of the first module 160 and a second plurality of MPO connectors on the first side of the second module 160 in the fiber optic distribution system of Rhoney, each of the first and second pluralities of MPO connectors including a first MPO connector, a second MPO connector, and a third MPO connector, and to further route the first and second plurality of fibers between one of the first, second and third connectors on a first side of the module housings (150) to the different LC connectors on the second side of the module housings (150) for the purpose of increasing the transmission capacity of the modules by providing a greater number of fiber connections by providing additional optical fiber connections, since all of the elements were known to one of ordinary skill in the art as evidenced by the Rhoney et al. and Blackard, and could have been combined without and novel or unexpected results.
Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoney et al. (US 2010/0322576 A1) in view of Blackard (US 2014/0010510 A1), and in further view of Mudd et al. (US 8,406,587 B2).
Regarding claim 33; Rhoney et al. and Blackard teach the fiber optic distribution system of claim 32 as applied above, including a trunk cable (120) interconnects the fibers in the respective first MPO connector of the first and second modules (160) in a reverse sequential order (see Figure 10), but do not disclose:
a second trunk cable optically connected to the second MPO connector of the first fiber optic distribution module and, at an opposite end, the second MPO connector of the second fiber optic distribution module and 
a third trunk cable optically connected to a third MPO connector of the plurality of MPO connectors of the first fiber optic distribution module and, at an opposite end, a third MPO connector of the second plurality of MPO connectors of the second fiber optic distribution module; 
wherein each of the fibers in the second MPO connector and the third MPO connector of each of the first and second fiber optic distribution modules are interconnected by the second trunk cable and the third trunk cable, respectively, in a reverse sequential order.  
Mudd et al. teaches that respective first, second, and third trunk cables (25; see Figure 4) may be provided to connect first MPO connectors (37 and 41), second MPO connectors (49 and 51) and third MPO connectors (53 and 55) of transceiver modules (see Figure 4 and column 2, lines 5-28).  Thus, it’s known in the prior art to provide multiple trunk cables in a distribution system to connector multiple sets of MPO connectors of transceiver modules.  Rhoney et al. teaches that the Figure 10 illustrates an exemplary fiber wiring scheme for routing of optical fibers (see paragraph 40).
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide any number of trunk cables to interconnect a desired number of MPO connectors, and to employ the exemplary wiring scheme taught by Rhoney et al, thus providing:
a second trunk cable optically connected to the second MPO connector of the first fiber optic distribution module and, at an opposite end, the second MPO connector of the second fiber optic distribution module and 
a third trunk cable optically connected to a third MPO connector of the plurality of MPO connectors of the first fiber optic distribution module and, at an opposite end, a third MPO connector of the second plurality of MPO connectors of the second fiber optic distribution module; 
wherein each of the fibers in the second MPO connector and the third MPO connector of each of the first and second fiber optic distribution modules are interconnected by the second trunk cable and the third trunk cable, respectively, in a reverse sequential order, 
Since these elements were known in the prior art and one of ordinary skill could have combined multiples of the same elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
  	Regarding claim 34; Rhoney et al. teaches that 24 LC connectors disposed in two rows (53; see Figures 7-10) are provided on the second side of the modules.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious for the first plurality of LC connectors to include 24 LC connectors disposed in two rows, and for the second plurality of LC connectors to include 24 LC connectors disposed in two rows, as suggested by the teachings of Rhoney et al. 
Regarding claim 35; Mudd et al. and Rhoney et. both disclose trunk cables (35 in Figure 4 of Mudd et al. and 120 in Figure 10 of Rhoney et al.) with twelve fibers.  Mudd et al. further teaches that a plurality of the fibers in the trunk cables (35; see Figure 4) may remain unpopulated (unused; see column 2, lines 5-18) and reserved for future use of transceivers with expanded abilities (see column 1, lines 27-34).  Thus, before the effective filing date of the present invention, one ordinary skill in the art would have found it obvious to provide the first trunk cable, the second trunk cable, and the third trunk cable each including at least 12 fibers, wherein a plurality of fibers of each of the trunk cables remains unpopulated (unused) for the purpose of providing for future use of expanded transceiver abilities.  
Regarding claim 36; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to optically route at least one of the first plurality of LC connectors in each of the two rows to one of each of the first MPO connector, the second MPO connector, and the third MPO connector of the first fiber optic distribution module for the purpose of using each of the connectors to communicate optical signals, since no novel or unexpected results would occur.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Engel, Andreas (DE 10 2014 111 198 A1) discloses connection schemes for connection LC connectors to multiple MPO connectors in a module and interconnecting modules with multiple trunk cables (see the entire disclosure); and
Barnes et al. (US 8,873,967 B2) discloses optical interconnection module networks (see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874